Title: To James Madison from Samuel Brown, 20 March 1808
From: Brown, Samuel
To: Madison, James



Sir
Boston 20 March 1808

The enclosed address to the Secretary of State I received from the Writer Mr John Hoskins under his Letter to me dated at Paris in October last.
In complyance with Whose request I now use the freedom to transmit the address and to observe that Mr Hoskins is a Native of this Town but at present and for Several Years immediatly past has resided in France and I beg leave to add Sir for Your information of his Character that in my intercourse with him before he left this Country I found him to be a Young Man of industry and integrity and I formed a favourable opinion of his Capacity as a Man of Business.  But since his residence in Europe I have had no intercourse with him.  I have however understood that he has conducted himself agreeably to his connexions.
I hope Sir that this address may not be considered as intrusive, but that the absence of Mr Hoskins from his Country will be admitted as an apology for my using the freedom  I am with the utmost respect Sir Your most humble Servant

Samuel Brown

